Citation Nr: 0721618	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  02-20 905	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied service connection for 
PTSD.  During the course of this appeal, the veteran 
relocated, and his claims folder was transferred to the RO in 
Montgomery, Alabama, from which this appeal was received. 

In April 2000, the veteran testified at a personal hearing 
before a decision review officer at the Phoenix RO.  During 
the course of this appeal, he also requested a personal 
hearing before a Veterans Law Judge seated at the Phoenix RO, 
and such a hearing was scheduled for December 2005; however, 
the veteran canceled his hearing without explanation, and has 
not requested another hearing be arranged. Accordingly, the 
Board will adjudicate the veteran's appeal as if the hearing 
request had been withdrawn.  38 C.F.R. § 20.704(d) (2006).

This case was remanded by the Board in February 2006 to 
comply with the duty to assist a claimant.  That development 
has now been completed, and the case has now been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The weight of the competent medical evidence demonstrates 
that the veteran does not have a currently diagnosed 
disability of PTSD.  

2.  The veteran's in-service stressful event of working along 
the DMZ during Korean service has been verified; the 
veteran's psychiatric symptoms have been diagnosed as anxiety 
disorder; and the competent medical evidence relates the 
current psychiatric disability of anxiety disorder to the 
veteran's active duty service. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the currently diagnosed anxiety disorder was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in February 2002, 
November 2003, January 2004, and September 2006 satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claim. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided to the appellant in 
a March 2007 supplemental statement of the case.  In 
addition, when implementing the Board's grant of service 
connection, the AOJ will address any remaining notice defect 
with respect to an increased rating and effective date.  
Significantly, the veteran retains the right to appeal the 
disability rating and effective date assigned by the AOJ. 

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of the claim, including by 
submission of statements, personal hearing testimony, and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issue on appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection for a Psychiatric Disorder

The veteran contends that he currently has a psychiatric 
disorder, which he contends is PTSD, that was caused by 
claimed in-service stressful events that include peacetime 
service in Korea along the DMZ.  He contends that during this 
time he was in constant fear of the North Korean Army coming 
across the DMZ.  He reports that during Korean service his 
unit participated in reenactments of war scenarios and war 
training exercises.  The veteran contends that he has a 
psychiatric disorder that is related to in-service stressful 
events of racially motivated violent incidents during basic 
training, Counter Guerilla Warfare Training, constant 
indoctrination of the threat of the enemy, constant fear of 
the North Korean Army coming across the DMZ, deterioration of 
performance, and numerous physical problems. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  DSM-IV at 427-28.  
Cohen v. Brown, 10 Vet. App. 128, 141 (1997). 

In this case, the veteran's service personnel records show a 
military occupational specialty of cook, and that the veteran 
was stationed in Korea during peace time between October 1963 
and January 1965.  The unit histories show that the veteran's 
unit participated in training exercises in how to attain and 
maintain a combat ready position in case of attack by 
aggressor forces.  The veteran's DD Form 214 reflects that 
the veteran had 1 year, 1 month, and 7 days of foreign 
service, but does not demonstrate any medals or badges 
reflecting combat with the enemy, and the veteran does not 
contend that he did engage in combat with the enemy, only 
that the thought of the enemy (North Korean Army) was 
something that he feared during service.  The only verified 
in-service stressful event is working along the DMZ during 
Korean service. 

After a review of all the lay and medical evidence in this 
case, whether or not specifically identified by this 
decision, the Board finds that the weight of the competent 
medical evidence of record demonstrates that the veteran does 
not currently have a diagnosed disability of PTSD.  The Board 
notes that the various examination reports and treatment 
entries reflect a diagnosis of PTSD; however, the diagnoses 
of PTSD are not based on the veteran's verified in-service 
stressful event of working along the DMZ.  The Board is not 
bound to accept the opinions of physicians or psychologists 
whose diagnoses of PTSD are based on an unverified history of 
stressful incidents as related by the veteran.  "Just 
because a physician or health care professional accepted the 
appellant's description of his Vietnam experiences as 
credible, and diagnosed the appellant as suffering from PTSD, 
does not mean the Board is required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Court has held that the diagnosis of PTSD 
must be based on a stressor history which has been verified, 
as an examination based on a questionable history is 
inadequate for rating purposes.  West v. Brown, 7 Vet. App. 
70, 78 (1994).  

Although there are PTSD diagnoses of record based on the 
veteran's reported symptoms and unverified stressful events, 
the Board finds that such evidence is outweighed by the 
February 2006 VA PTSD examination report, which was more 
thorough, was based on a review of the claims file, indicated 
the bases for the specific psychiatric diagnoses, offered 
medical opinions as to which diagnosed psychiatric 
disabilities were related to service, and offered an opinion 
as to the adequacy of the reported in-service stressful 
event.  The February 2006 VA examination report noted the 
veteran's reported stressful event of participation in 
reenactments of war scenarios and war training exercises; 
however, the VA examiner concluded that, while this training 
could certainly be difficult, this was not the type of 
experience that was consistent with a stressor according to 
DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) 
(adequacy a stressful event in service to support a diagnosis 
of PTSD is a medical determination).  Because the stressor to 
which the veteran attributes the symptoms of PTSD is not 
found by competent medical evidence to be sufficient to meet 
the DSM-IV criteria for a stressful event, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for PTSD.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

After a review of the medical evidence of record, the Board 
also finds that the weight of the competent medical evidence 
is at least in relative equipoise on the question of whether 
the currently diagnosed anxiety disorder (not otherwise 
specified) is related to service, including the in-service 
event of working along the DMZ during Korean service.  The 
medical evidence weighing in favor of the veteran's claim 
includes the February 2006 VA PTSD examination report, which 
reflects an Axis I diagnosis of anxiety disorder, and offers 
the medical opinion that it is at least as likely as not that 
the diagnosed anxiety disorder was caused by, or resulted 
from, the in-service event of working along the DMZ during 
Korean service.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the currently diagnosed anxiety 
disorder (not otherwise specified) was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The grant of service connection for anxiety disorder is a 
full grant of the benefits sought on appeal, notwithstanding 
that this issue was claimed and developed as a claim for 
service connection for PTSD, because all of the symptoms 
claimed as PTSD, and found by competent medical evidence to 
be PTSD features, have been found by competent medical 
evidence to be a part of the service-connected anxiety 
disorder.  The February 2006 VA examination report also 
includes the opinion that the veteran's psychiatric features 
that are consistent with PTSD but did not result in an Axis I 
PTSD diagnosis - re-experiencing, avoidance, and hyper 
arousal - are included in the diagnosis of anxiety disorder 
(not otherwise specified).  Likewise, 


the February 2006 VA examination report also includes the 
opinions that the veteran's features of obsessive-compulsive 
disorder (repeated washing of the hands) and features of 
panic disorder (fear of going over bridges) are not related 
to service or the service-connected anxiety disorder.  


ORDER


Service connection for the acquired psychiatric disability of 
anxiety disorder is granted.


____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


